Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 4, 2007                                                                                           Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  131086(41)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  KAREN RENNY and CHARLES RENNY,
           Plaintiffs-Appellees,
                                                                   SC: 131086
  v                                                                COA: 257018
                                                                   Ct of Claims: 03-000042-MT
  DEPARTMENT OF TRANSPORTATION,
             Defendant-Appellant.
  ____________________________________


        On order of the Chief Justice, the motion by the Michigan Municipal League, the
  Michigan Municipal League Liability & Property Pool and the Michigan Townships
  Association for leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 4, 2007                         _________________________________________
                                                                              Clerk